Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 1 of 23 Pageid#: 112




                                   IN THE UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF VIRGINIA
                                           LYNCHBURG DIVISION

    KIMBERLY HARTMAN                                  )
                                                      )
                       Plaintiff,                     )
                                                      )
    v.                                                )
                                                      )
    CENTRA HEALTH, INC.,                              )
                                                      )     Case No.: 6:20CV00027
    STEPHANIE EAST,                                   )
                                                      )
    NATHAN CAMPBELL, and                              )
                                                      )
    WESLEY THOMAS GILLESPIE,                          )
                                                      )
                       Defendants.                    )

           DEFENDANTS CENTRA HEALTH, INC., STEPHANIE EAST AND NATHAN
         CAMPBELL’S MEMORANDUM IN SUPPORT OF THEIR MOTION TO DISMISS

             Plaintiff’s Complaint attempts to shoehorn meritless state law claims into federal court on

    the back of a fatally flawed EMTALA theory. Plaintiff fails to assert any viable EMTALA

    retaliation claim (Count 1) because she fails to plausibly allege any actual underlying EMTALA

    violation. No patients that presented at Centra’s Emergency Department were improperly denied

    treatment, and EMTALA does not protect any action taken by Plaintiff. Plaintiff’s defamation

    claims (Counts 2 and 3) and business conspiracy claims (Counts 4 and 5) are likewise factually

    and legally defective. The alleged defamatory statements are unspecified, are true, are non-

    actionable opinions, and do not give rise to any damages. Plaintiff fails to assert a business

    conspiracy claim because she fails to identify any injury to a business interest. Finally, Plaintiff’s

    state law wrongful termination claim (Count 6) fails because there is no EMTALA violation and

    any alleged EMTALA violation, which is grounded in federal law, cannot support a state law

    wrongful termination claim. For the reasons set forth below, Plaintiff’s claims against Defendants




    {2739228-1, 106642-00064-01}
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 2 of 23 Pageid#: 113




    Centra Health Inc. (“Centra”), Stephanie East (“East”) and Nathan Campbell (“Campbell”)

    (Counts 1-6) should be dismissed with prejudice.

                                       PROCEDURAL HISTORY

             Since her termination from Centra, Plaintiff has lodged multiple lawsuits and other

    complaints against Centra and her former colleagues. In addition to the above-captioned case,

    Plaintiff currently has at least one other pending lawsuit against Centra, Hartman v Centra, Case

    No. GV20001484, in Lynchburg General District Court. Like the present case, the lawsuit in

    General District Court relates to Plaintiff’s termination from Centra and alleges that Centra has

    wrongfully retained possession of her personal chattels. Plaintiff also unsuccessfully pursued a

    defamation suit against East related to the same alleged defamatory statements at issue in this case.

    That suit styled Hartman v East, Civil No. GV903738, was nonsuited after Centra filed demurrers

    identifying the factual and legal defects in Plaintiff’s claims.

             Plaintiff specifically authorized Stephanie East to speak with the Virginia Healthcare

    Foundation regarding her employment status at Centra. Attached as Exhibit A is a document

    signed by Plaintiff and submitted to the Virginia Health Care Foundation that authorized East to

    provide information to the Virginia Health Care Foundation regarding Plaintiff’s employment

    status at Centra. Plaintiff also made various reports to the Lynchburg Police Department (“LPD”)

    and local politicians regarding various complaints about her termination and false accusations that

    Centra has engaged in wrongful activities. None of the civil litigation or criminal complaints

    Plaintiff has made have resulted in civil or criminal liability for Centra or any of its employees.




    {2739228-1, 106642-00064-01}                      2
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 3 of 23 Pageid#: 114




                                               FACTUAL HISTORY1

             Plaintiff served as the unit manager for Centra’s Child and Adolescent Psychiatric Unit

    (“CAPU”) at Centra facility from July of 2014 until June of 2019. The facility is an inpatient

    psychiatric facility at Virginia Baptist Hospital (“VBH”) in Lynchburg. See ECF No. 1—1, at 1;

    see also https://www.centrahealth.com/facilities/child-adolescent-psychiatric-unit. At the time of

    her termination on June 6, 2019, Plaintiff’s supervisors were Dr. Michael Judd and Stephanie East.

    Plaintiff alleges that she reviewed the patient census for the CAPU on June 1, 2019, and discovered

    that emergency room physicians at two other hospitals elsewhere in Virginia had sought to transfer

    young patients for admission to the CAPU, but the transfers had been denied because the

    individuals were autistic and lived outside of the Lynchburg area. Compl. at ¶¶ 30-31, 33.

             At the time of her termination from Centra, Plaintiff had an application pending with the

    Virginia Health Care Foundation seeking scholarship funds for further education required to

    become a nurse practitioner. See id. at ¶ 16. As part of her application, Plaintiff permitted the

    Virginia Health Care Foundation to speak with East regarding Plaintiff’s employment status at

    Centra. See Exhibit A. East, pursuant to the release signed by Plaintiff, spoke with Virginia

    Health Care Foundation representative Denise Konrad following Plaintiff’s termination to advise

    that Plaintiff was no longer a Centra employee as she had been terminated.

             Despite her apparent dissatisfaction and disagreement with the reasons underlying

    Plaintiff’s termination, the Complaint readily acknowledges that Plaintiff was terminated—indeed

    her termination for cause is referenced in her Complaint. See e.g., Compl. ¶¶ 4, 22, 59, ECF 1—

    4. Nonetheless, in her Complaint, Plaintiff asserts that she told Denise Konrad that she left Centra

    “for personal reasons.” Compl. ¶ 79. This false assertion by Plaintiff was confirmed by an e-mail


    1
     Centra, Campbell, and East disagree with many of the factual assertions made in Plaintiff’s complaint. For purposes
    of this motion only, Centra relies on the facts arising from the Complaint and documents referenced therein.


    {2739228-1, 106642-00064-01}                             3
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 4 of 23 Pageid#: 115




    produced by the Virginia Health Care Foundation in the prior defamation action filed by Plaintiff

    against Stephanie East, a copy of which is attached as Exhibit B. The e-mail confirms that Plaintiff

    told Denise Konrad that she “resigned because her position required more hours than she could

    work while pursuing her PMHNP.”

               Based on Plaintiff’s Complaint at ¶ 79 and Exhibit B, Plaintiff’s position is that on the one

    hand, she left Centra “for personal reasons”2, and, on the other hand, that she was terminated from

    Centra, giving rise to multiple (but fatally flawed) claims for retaliation and wrongful termination.

    Compare Compl. at ¶ 79 and Exhibit B with Compl. ¶¶ 4, 22, 59, and ECF 1—4. Plaintiff’s

    contradictory factual positions are not just implausible, but logically impossible. Finally, the other

    alleged comments by East - which are not specified - were only made to other Centra employees

    and not published to any third-party. See Compl. ¶ 149.

               The letter sent by Campbell is attached to Plaintiff’s Complaint as Exhibit G, ECF No. 1—

    7. The letter, shown below, speaks for itself in both the facts and opinions provided and its

    purpose.




    2
        If this were true, she has no claims for wrongful termination.


    {2739228-1, 106642-00064-01}                                 4
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 5 of 23 Pageid#: 116




    The letter addressed to Plaintiff cc’ed the LPD and Paul Valois. The purpose was to notify Plaintiff

    that she was not allowed at Centra, absent her or a family member requiring emergency medical

    treatment. To the extent Plaintiff appeared at Centra, the appearance would be deemed a trespass

    and the LPD would be notified. The LPD’s inclusion as a “cc” recipient was plainly so the LPD

    would be aware the letter had been sent in the event Plaintiff did not comply. This letter was not

    sent by Centra to any entity with the authority to harm Plaintiff in her professional pursuits. It was

    sent to the Plaintiff, her attorney, and the LPD whose notice of the letter was important in the event

    of noncompliance by the Plaintiff. The assertion that Plaintiff recorded interactions with staff was

    a factual (and true) assertion. The remaining assertion was a statement of opinion that Plaintiff

    has engaged in aggressive and threatening behavior.

             Plaintiff’s own allegations and the documents referenced in or attached to her Complaint

    show that her claims against Centra, East and Campbell are factually and legally defective and

    should be dismissed with prejudice.

                                   ARGUMENT AND AUTHORITIES

             1.        Standard of Review

             Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal when a

    plaintiff “fail[s] to state a claim upon which relief can be granted.” A complaint must be dismissed

    if it fails to allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

    Corp. v. Twombly, 550 U.S. 544, 570 (2007).

             “Factual allegations must be enough to raise a right to relief above the speculative level.”

    Id. at 555. While the allegations contained in a plaintiff’s complaint must be viewed in the light

    most favorable to the plaintiff, courts need not credit conclusory legal terms and allegations that




    {2739228-1, 106642-00064-01}                       5
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 6 of 23 Pageid#: 117




    are not reasonably supported by factual allegations. Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950

    (2009); Taubman Realty Group Ltd. P’ship v. Mineta, 320 F.3d 475,479 (4th Cir. 2003).

          2.  Plaintiff Fails to Plausibly Allege that she Complained About Any Actual
    EMTALA Violation at VBH as Required to Support Her EMTALA Retaliation Claim
    (Count 1)

             Congress enacted EMTALA in response to its concern that hospitals were ‘dumping’

    patients unable to pay, by “either refusing to provide emergency medical treatment to patients

    unable to pay for treatment or transfer[ring] those patients before their emergency medical

    conditions were stabilized.” Williams v. Dimensions Health Corp., 952 F.3d 531, 534 (4th Cir.

    2020) (internal citations omitted). The intent of EMTALA, therefore, was “to provide access to

    emergency care to all individuals who present to an emergency department and are determined

    to have an emergency medical condition, including the uninsured.” 73 FR 48434-01, 48660, 2008

    WL 3833378, (Aug 19, 2008) (emphasis added); see 42 U.S.C. §1395dd(a).

             EMTALA’s “avowed purpose . . . was not to guarantee that all patients are properly

    diagnosed, or even to ensure that they receive adequate care, but instead to provide an ‘adequate

    first response to a medical crisis’ for all patients.” Baber v. Hospital Corp. of America, 977 F.2d

    872, 880 (4th Cir.1992) (quoting 131 Cong.Rec. S13904 (Oct. 23, 1985) (statement of Sen.

    Durenberger) (emphasis added)). “In keeping with this purpose, EMTALA imposes two main

    obligations on hospitals with emergency rooms. First, EMTALA requires a hospital to screen an

    individual to determine whether he has an emergency medical condition . . . Second, EMTALA

    requires a hospital to stabilize an individual’s emergency medical condition in certain limited

    circumstances.” Williams, 952 F.3d at 534 (citing 42 U.S.C. §1395dd(a)-(b)). Once the individual

    is stabilized, EMTALA obligations end. See, e.g., 59 FR 32086-01, 32105, 1994 WL 272093

    (June 22, 1995) (regulations rejecting the suggestion that EMTALA requires medically indicated

    treatment after stabilization and stating: “[EMTALA] does not impose any requirements on


    {2739228-1, 106642-00064-01}                    6
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 7 of 23 Pageid#: 118




    hospitals with respect to the treatment or transfer of individuals whose emergency condition has

    been stabilized.”).

             “Critically, EMTALA defines ‘to stabilize’ as ‘to provide such medical treatment of the

    [emergency medical condition] as may be necessary to assure, within reasonable medical

    probability, that no material deterioration of the condition is likely to result from or occur during

    the transfer of the individual from a facility . . .’” Id. at 535 (citing 42 U.S.C. § 1395dd(e)(3))

    (emphasis in original). EMTALA’s stabilization requirement, therefore, is “defined . . . without

    any reference to the patient’s long-term care within the system.” Id. (quoting Bryan v. Rectors

    and Visitors of University of Virginia, 95 F.3d 349, 352 (4th Cir. 1996) (emphasis added)). In this

    regard, the Fourth Circuit in Bryan stated:

             It seems manifest to us that the stabilization requirement was intended to regulate
             the hospital’s care of the patient only in the immediate aftermath of the act of
             admitting her for emergency treatment and while it considered whether it would
             undertake longer-term full treatment or instead transfer the patient to a hospital that
             could and would undertake that [long-term] treatment. It cannot plausibly be
             interpreted to regulate medical and ethical decisions outside that narrow context.

    Id. (emphasis added). Thus, the Court in Bryan found that a hospital’s entry of an anti-resuscitation

    order that led to an individual’s death following her heart attack 12 days after she arrived at the

    emergency room, was not a cognizable violation under EMTALA and was appropriately dismissed

    on a 12(b)(6) motion because EMTALA does not impose an obligation to “continuously…

    ‘stabilize’ [a individual’s] condition” beyond providing “immediate, emergency stabilizing

    treatment with appropriate follow-up.” Id. at 350-51.

             The reason EMTALA is limited in scope to “immediate, emergency stabilizing treatment,”

    and excludes continuous care, is simple:

             Once EMTALA has met that purpose of ensuring that a hospital undertakes
             stabilizing treatment for a patient who arrives with an emergency condition, the
             patient's care becomes the legal responsibility of the hospital and the treating
             physicians. And, the legal adequacy of that care is then governed not by EMTALA


    {2739228-1, 106642-00064-01}                       7
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 8 of 23 Pageid#: 119




             but by the state malpractice law that everyone agrees EMTALA was not intended
             to preempt.

    Id. at 351 (emphasis added).

             As discussed below, the young individuals at issue were not entitled, under EMTALA, to

    admission and continuing care in VBH’s inpatient, psychiatric unit. Thus, Plaintiff’s allegations

    challenging their denial on the grounds of “autism, out of area” are not directed to reporting any

    actual EMTALA violation and cannot plausibly support any EMTALA whistleblower retaliation

    claim. Accordingly, Count I should be dismissed, with prejudice, for the reasons discussed below.

                       (a)         Reporting of an Actual EMTALA Violation is Required to State an
                                   EMTALA Whistleblower Retaliation Claim

             Section 42 U.S.C. § 1395dd(i) of EMTALA is entitled “Whistleblower protections” and

    provides:

             A participating hospital may not penalize or take adverse action [1] against a
             qualified medical person ... or a physician because the person or physician refuses
             to authorize the transfer of an individual with an emergency medical condition that
             has not been stabilized or [2] against any hospital employee because the employee
             reports a violation of a requirement of this section.

    Id. § 1395dd(i) (emphasis added). Plaintiff attempts to invoke the second clause of § 1395dd(i) to

    assert a retaliation claim against Centra under Count I. In order to assert such a claim, Plaintiff

    must plausibly allege an actual violation of EMTALA, and as discussed herein, she has failed to

    do so.

             Prior to joining the Supreme Court, Judge Gorsuch, writing for the Tenth Circuit,

    recognized that “[t]he second clause of the whistleblower protection provision permits suit only

    by those reporting ‘a violation of a requirement of EMTALA’ [and] [n]either [clause]

    contemplates a cause of action for an EMTALA violation that is yet to be.” Genova v. Banner

    Health, 734 F.3d 1095, 1099 (10th Cir. 2013) (emphasis in original). Judge Gorsuch went on to




    {2739228-1, 106642-00064-01}                          8
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 9 of 23 Pageid#: 120




    hold, the statute’s language requiring a report of an actual violation under the second clause “is

    plain and not absurd on its face.” Id. (quoting Dodd v. United States, 545 U.S. 353, 359 (2005).

             In reaching this conclusion, Judge Gorsuch recognized that the first clause addresses one

    specific kind of potential, prospective violation because it protects those who refuse to authorize a

    premature or improper transfer, but the second clause, in contrast, protects only reporting of an

    actual violation. Id. at 1098-99. “The fact Congress mentioned and protected those who report

    one sort of prospective violation suggests it was well aware that those who report potential …

    EMTALA violations might suffer retaliation[and] [i]t shows Congress knew well how to protect

    such persons if it wished to do so[and it did not].” Id. at 1099-1100 (emphasis in original). Judge

    Gorsuch further found that “it’s clear that Congress’s purpose in EMTALA was to fire a rifle at

    discrete and carefully chosen targets, not to loose a federal blunderbuss in the general direction of

    ‘patient protection.” Id. at 1100-01.

             As discussed below, while Plaintiff may have been complaining about what she viewed as

    appropriate actions that should have been taken in the name of generalized “patient protection”

    concerns, her complaint about the alleged “autism, out of area” exclusion is not and was not a

    complaint about an actual violation of EMTALA, and therefore fails to plausibly support any claim

    for retaliation under EMTALA.

                       (b)         EMTALA Is Triggered Only When An Individual “Comes To The
                                   Emergency Department” of the Hospital

             As the statute and numerous courts, including the Fourth Circuit, have recognized

    EMTALA is not and cannot be triggered unless and until an “individual ... comes to the emergency

    department ...” of the hospital that is charged with violating EMTALA. Baber, 977 F.2d at 884

    (quoting 42 U.S.C. § 1395dd(a)). In Baber, for example, the Fourth Circuit held that an individual

    in psychiatric distress who was transferred from the emergency department of one hospital, to an



    {2739228-1, 106642-00064-01}                        9
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 10 of 23 Pageid#: 121




     inpatient psychiatric ward of the receiving hospital, could not support a claim for a violation of

     EMTALA against the receiving hospital because EMTALA’s obligations cannot and do not, as a

     matter of law, apply to the psychiatric ward of the transferee hospital. Id. Because it was

     “undisputed that Ms. Baber did not present herself to [the] emergency department for treatment[,]

     [and, instead was] admitted … to the psychiatric ward of [the transferee hospital] … [there were]

     no facts [that could] support Mr. Baber's claim against [the transferee hospital for a violation of

     EMTALA].” Id.

              Similarly, in Miller v. Med. Ctr. of Sw. Louisiana, 22 F.3d 626, 627 (5th Cir. 1994), the

     court found that a nine-year-old child, whose leg was seriously injured in an automobile accident

     and was treated in the emergency room of a nearby hospital, could not state an EMTALA claim

     against another hospital that refused to accept his transfer for emergency surgical debridement on

     the grounds that “he had no insurance.” In affirming the district court’s 12(b)(6) dismissal, the

     Fifth Circuit held:

                       Under the terms of the statute … [EMTALA] duties are only triggered when
                       an individual “comes to the emergency department and a request is made on
                       the individual's behalf for examination or treatment....” 42 U.S.C. § 1395dd
                       (emphasis added). These two preconditions are conjunctive requiring both
                       that an individual 1) comes to the emergency department and 2) that a request
                       be made. In the instant case, it is the first requirement that is problematic.

     Miller, 22 F.3d at 628 (emphasis in original). The Court recognized that “[i]t is undisputed that

     Nick Miller never physically came to the emergency department at Hamilton. There was only a

     request over a telephone [during which Hamilton denied the transfer for lack of insurance].” Id.

     The Court stated: “[W]e hold Congress to its words when it said that an individual must ‘come

     to’ the emergency department to trigger a hospital’s duty under EMTALA.” Id. at 629. Because

     Miller “never ‘came to’ the emergency department at Hamilton as required by EMTALA,” the

     Fifth Circuit held that “Plaintiffs have failed to state a claim on which relief could be granted and



     {2739228-1, 106642-00064-01}                        10
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 11 of 23 Pageid#: 122




     the district court correctly granted Hamilton's motion to dismiss under Fed.R.Civ.P. 12(b)(6).” Id.

     at 630.

               In her Complaint, Plaintiff alleges that the VBH’s CAPU is an inpatient, psychiatric unit.

     Compl. at ¶ 24, Ex. A. She alleges that she reviewed the patient census for the CAPU on June 1,

     2019, and discovered that emergency room physicians at two other hospitals elsewhere in Virginia

     had sought to transfer young patients for admission to the CAPU, but the transfers had been denied

     because the individuals were autistic and lived outside of the Lynchburg area. Id. at ¶¶ 30-31, 33.

               Plaintiff, however, does not and cannot allege that these young patients “came to” VBH’s

     emergency department. Indeed, her purported “EMTALA violation” is VBH’s refusal to admit

     the individuals to VBH’s inpatient, psychiatric ward. As in Baber and Miller, the allegations are

     wholly insufficient to support a claim of an actual violation of EMTALA, and cannot support her

     EMTALA whistleblower retaliation claim.

                        (c)         EMTALA Does Not Require Inpatient Admission to VBH’s CAPU &
                                    VBH’s CAPU Is Not the Type of Specialized Facility Subject to
                                    § 1395dd(g)’s Transfer Requirement

               In an effort to shoehorn her general concern with VBH’s alleged “autism, out of area”

     exclusion from CAPU’s inpatient facility into an EMTALA claim, Plaintiff vaguely references

     EMTALA’s nondiscrimination provision relating to specialized capabilities or facilities. See

     Compl. at ¶ 129 (quoting § 1395dd(g)). The CAPU, however, is not an emergency department; it

     is an inpatient psychiatric ward (as in Baber) that is not the type of specialized, emergency care

     facility subject to the transfer requirements of § 1395dd(g).

               In fact, EMTALA does not require inpatient admissions, and admission of an individual as

     an inpatient ends any and all obligations under EMTALA. See, e.g., Baber, 977 F.2d at 884

     (finding transfer and admission of an individual to a hospital’s inpatient psychiatric ward is




     {2739228-1, 106642-00064-01}                        11
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 12 of 23 Pageid#: 123




     insufficient to trigger EMTALA for the transferee hospital); Hussain v. Kaiser Found. Health

     Plan, 914 F.Supp. 1331, 1335 (E.D.Va.1996) (“If EMTALA liability extended to inpatient care,

     EMTALA would be convert[ed]...into a federal medical malpractice statute, something it was

     never intended to be”); 73 FR 48434-01, 48661, 2008 WL 3833378 (Aug. 19, 2008) (CMS

     regulations “finalizing a policy that a hospital with specialized capabilities is not required under

     EMTALA to accept the transfer of a hospital inpatient”); 42 C.F.R. § 489.24(a)(1)(ii) (“If the

     hospital admits the individual as an inpatient for further treatment, the hospital's obligation under

     [EMTALA] ends”); 42 C.F.R. § 489.24(d)(2) (generally excluding inpatients from the

     stabilization requirements of EMTALA, and recognizing that care of inpatients is governed by

     Medicare conditions of participation set forth under the Standards and Certifications requirements

     of Part 482, not EMTALA). The fact that the CAPU is an inpatient facility in and of itself

     demonstrates that Plaintiff cannot rely on EMTALA or §1395dd(g) to state any EMTALA claim.

              In addition, the types of facilities included in § 1395dd(g) further demonstrate that the

     CAPU is not the type of specialized facility subject to § 1395dd(g)’s transfer requirements. Section

     1395dd(g) is titled “Nondiscrimination,” and provides:

                        A participating hospital that has specialized capabilities or facilities (such
                        as burn units, shock-trauma units, neonatal intensive care units, or (with
                        respect to rural areas) regional referral centers as identified by the Secretary
                        in regulation) shall not refuse to accept an appropriate transfer of an
                        individual who requires such specialized capabilities or facilities if the
                        hospital has the capacity to treat the individual. (emphasis added)

     Burn units, shock-trauma units and neonatal intensive care units are exactly the type of highly

     specialized units that are necessary to provide “immediate, emergency stabilizing treatment.”

     Bryan, 95 F.3d at 351. The CAPU, by contrast, is not a highly specialized emergency department

     required for immediate, emergency stabilizing treatment; it is an inpatient facility to which

     EMTALA does not apply. See Baber, 977 F.2d at 884; 42 C.F.R. § 489.24(d)(2) (generally



     {2739228-1, 106642-00064-01}                         12
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 13 of 23 Pageid#: 124




     excluding inpatients from the stabilization requirements of EMTALA); Bryan, 95 F.3d at 352

     (“EMTALA’s stabilization requirement is focused upon the patient’s emergency medical

     condition, not the patient’s general medical condition”).

              In essence, Plaintiff is attempting to expand the limited scope of EMTALA to require

     transfers, not just to the highly-specialized emergency units that are, in fact, required for

     immediate, emergency stabilization (like burn units, shock-trauma units and neonatal intensive

     care units), but to expand EMTALA’s transfer obligations to any and all hospital units that may

     be preferred for longer-term, inpatient care—units to which EMTALA does not apply. See Baber,

     977 F.2d at 884 (finding an inpatient psychiatric ward to be outside the scope of EMTALA).

              Try as she might, Plaintiff simply cannot convert EMTALA’s rifle-shot at “discrete and

     carefully chosen targets [into a]…federal blunderbuss in the general direction of ‘patient

     protection,” to protect her generalized grievance with the alleged “autism, out of area” exclusion

     for inpatient admission to VBH’s CAPU. See Genova, 734 F.3d at 1100-01. Because Plaintiff

     fails to plausibly allege that she was retaliated against for complaining about an actual violation of

     EMTALA, she cannot, as a matter of law assert any EMTALA whistleblower retaliation claim

     against Centra. Count I, therefore, should be dismissed with prejudice.

           3.     Plaintiff’s Defamation Claim against Centra and East (Count 2) is Likewise
     Implausible and Not Actionable

              In her second cause of action, Plaintiff alleges defamation by Centra and East, based on

     two separate statements: (1) a report by East to the Virginia Health Care Foundation, and (2) a

     report by East to other Centra employees. Neither of these statements are actionable, and this

     count should be dismissed under Rule 12(b)(6) because the allegations do not set out the alleged

     defamation in haec verba, the statements are either true or matters of opinion, and at least one of

     the statements is subject to a qualified privilege that exists in the context of employment



     {2739228-1, 106642-00064-01}                     13
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 14 of 23 Pageid#: 125




     relationships, and intra-corporate statements do not constitute publication as required to assert a

     defamation claim.

                        (a)         East’s Report to the Virginia Health Care Foundation

               Plaintiff alleges that East made a “false report to the Virginia Health Care Foundation that

     Plaintiff had been fired ‘for cause’,” and that this statement is defamatory per se because it

     prejudices Plaintiff in her profession. Compl. ¶ 146. Furthermore, Plaintiff claims that this

     statement was “not an expression of opinion, but a deliberate lie” because “East knew that Ms.

     Hartman’s employment was terminated unlawfully and without cause because M[s]. Hartman

     reported EMTALA violations.” Compl. ¶ 147. Plaintiff’s assertions are factually and legally

     misguided.

               As a preliminary matter, the existence of this Complaint is based on the assertion that she

     was terminated for cause. Compl. ¶¶ 4, 22, 59, and ECF 1—4. While Plaintiff may disagree with

     the rationale on which Centra relied in terminating her, the Complaint confirms that the statements

     made by East to Denise Konrad are true. Id. That is, even if she disagrees with the rationale, it

     remains a fact that she was terminated for cause. Although Plaintiff may not wish to acknowledge

     the facts and scenario surrounding her termination from Centra, she was indeed terminated “for

     cause.”     The complaint itself and the exhibits thereto confirm this. Id.           Further, Plaintiff

     specifically permitted East to speak with the Virginia Health Care Foundation regarding Plaintiff’s

     employment status at Centra. See Exhibit A. East’s correspondence with Denise Konrad were at

     the direction of Plaintiff and were true based on Plaintiff’s own allegations. The face of the

     Complaint, therefore, reveals that Count Two is implausible to the extent it relies on East’s

     statements to Plaintiff.




     {2739228-1, 106642-00064-01}                          14
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 15 of 23 Pageid#: 126




              Count Two is further deficient in that Plaintiff fails to plead the “exact words” alleged to

     be defamatory, a longstanding and absolute requirement in Virginia. Failure to plead the alleged

     defamation in haec verba is a fatal deficiency. See Owens v. DRS Auto. Fantomworks, Inc., 87

     Va. Cir. 30, 32 (Norfolk 2013) (“The Defendants’ pleadings fail to reach the heightened pleading

     requirement for defamation because there is a glaring lack of exact words or phrases used by the

     Plaintiffs…the exact words spoken or written must be set out in the declaration in haec

     verba…words of equivalent or similar import are not sufficient.”) (quoting Morris v. Massingill,

     59 Va. Cir. 426, 428 (Norfolk 2002)).

                        (b)         Report to Centra Employees

              In Count Two, Plaintiff alleges that “East also defamed Ms. Hartman by falsely reporting

     to Centra employees after Ms. Hartman’s employment had been terminated, that Ms. Hartman was

     ‘mentally ill’, and that Ms. Hartman posed a risk of gun violence to these employees.” Compl. ¶

     149.     Again, this allegation does not meet the requirements to plausibly state a claim for

     defamation.

              Virginia recognizes a qualified privileged in the context of employment relationships. This

     privilege applies to statements “made between co-employees and employers in the course of

     employee disciplinary or discharge matters” and it can only be overcome by a showing of malice.

     Larimore v. Blaylock, 259 Va. 568, 572 (2000) (recognizing “employment matters are occasions

     of privilege in which the absence of malice is presumed.”). “A communication, made in good

     faith on a subject in which the communicating party has an interest or owes a duty, is qualifiedly

     privileged if the communication is made to a party who has a corresponding interest or duty.”

     Jones v. Pembrooke Occupational Health, Inc., 26 Va. Cir. 206, 207 (Richmond City 1992)

     (quoting Smalls v. Wright, 241 Va. 52, 54 (1991)).




     {2739228-1, 106642-00064-01}                         15
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 16 of 23 Pageid#: 127




              Aside from the conclusory statement that East acted with malice, there are no facts alleged

     that show malice on the part of East. Such conclusory allegations do not give rise to a pleading

     sufficient to overcome the qualified privilege. Tomlin v. IBM Corp., 84 Va. Cir. 280, 288 (Fairfax

     Co. 2012) (citing Jarrett v. Goldman, 67 Va. Cir. 361 (Portsmouth 2005)).

              Additionally, because Centra employees are not considered third parties, the alleged

     statements cannot be defamatory because they were not published to third parties, as required to

     state a defamation claim. Shaheeen v. WellPoint Companies, Inc., 490 Fed. App’x 552, 555 n. 2

     (4th Cir. 2012) (“publication element of a defamation action requires dissemination of the

     statement to a third party in a nonprivileged context”); Cobb v. Rector & Visitors of Univ. of Va.,

     84 F.Supp.2d 740, 750 (W.D.Va. 2000) (“No publication occurs when the communication, which

     regards a matter of corporate interest, remains entirely within a corporate entity.”) So long as the

     subject matter of the statement relates to the job function or scope or duties to the employees who

     hear the statement, there is no publication. Montgomery Ward & Co. v. Nance, 165 Va. 363, 380

     (1935). Here the allegation is that challenged statements were made relating to matters of safety

     at Centra. Though the identity of the persons who heard the statement is not alleged, the Complaint

     gives no indication that a discussion of safety or dangers at work would fall outside the scope of

     employment for whomever heard the statements at issue.

           4.   Plaintiff’s Defamation Claim against Centra and Campbell (Count 3) Fails
     Because Campbell’s Statements Were An Opinion for A Permissible Purpose

              For her third cause of action, Plaintiff alleges that Campbell defamed her by sending a

     letter to the Lynchburg Police Department reporting that Plaintiff “had exhibited ‘aggressive and

     threatening behavior towards various staff members.’” Compl. ¶¶ 154-56. Yet again, Plaintiff’s

     pleadings under this count are fatally flawed and should be dismissed under Rule 12(b)(6).




     {2739228-1, 106642-00064-01}                     16
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 17 of 23 Pageid#: 128




              Virginia recognizes a qualified privilege in the context of employment relationships. This

     privilege applies to statements “made between co-employees and employers in the course of

     employee disciplinary or discharge matters” and it can only be overcome by a showing of malice.

     Larimore v. Blaylock, 259 Va. 568, 572 (2000) (recognizing “employment matters are occasions

     of privilege in which the absence of malice is presumed.”).

              In order to be “actionable,” a statement must be both “false and defamatory.” Schaecher

     v. Bouffault, 290 Va. 83, 91 (2015). Because statements of opinion cannot be “false,” they are

     never actionable. See Fuste v. Riverside Healthcare Ass’n, 265 Va. 127, 132 (2003) (“Statements

     that are relative in nature and depend largely upon the speaker’s viewpoint are expressions of

     opinion.”) (internal citation omitted). Plaintiff may assert that the alleged defamatory statement

     contains a “factual kernel…which can be objectively proven to be true or false.” Lamb v. Weiss,

     62 Va. Cir. 259 (2003). But where a statement with even some apparent basis in fact turns on a

     subjective judgment, it still qualifies as an opinion. See Raytheon Tech. Servs. Co. v. Hyland, 273

     Va. 292, 305 (2007) (holding that it is a statement of opinion – not a statement of fact – to criticize

     an employee for being “frequently verbose and vocal in her opinions,” since “the negative conduct,

     and whether and how often it occurred, is a matter of the speaker’s perspective”).

              Finally, contrary to Plaintiff’s baseless assertions that these statements are per se

     defamatory, it is indisputable that the alleged defamatory statements do not prejudice Plaintiff in

     her profession and are therefore not defamatory per se. These statements were not made to any

     potential employer, but instead were made to the LPD in order to communicate information

     necessary to ensure that the LPD was prepared in the event Plaintiff did not comply with Centra’s

     instructions that Plaintiff remain off Centra’s property. Outside of instances of per se defamation,

     damages are not presumed. See Fleming v. Moore, 221 Va. 884, fn. 4 (1981) (“The presumption




     {2739228-1, 106642-00064-01}                      17
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 18 of 23 Pageid#: 129




     of damages is the critical distinction between defamation per se and other actions for

     defamation.”). Therefore, even if the statements were defamatory, which they are not, Plaintiff’s

     third cause of action must be dismissed because Plaintiff has not identified any damages connected

     to the statements. See WJLA-TV v. Levin, 264 Va. 140, 164 (2002) (“in the absence of evidence

     that he personally suffered actual damages as a result of the defamation, the plaintiff was entitled

     to recover nothing.”).

            5.     Plaintiff’s Business Conspiracy Claim (Count 4) Fails Because Plaintiff Fails
     to Identify any Injury to a Business Interest or Plausibly Allege Unlawful Conduct.

              In Count Four, Plaintiff attempts to assert a statutory business conspiracy claim against

     Centra and East pursuant to Virginia Code § 18.2-499(B). This claim should be dismissed pursuant

     to Rule 12(b)(6) because Plaintiff fails to plausibly allege any such conspiracy claim.

              Plaintiff’s statutory business conspiracy claim must be dismissed pursuant to Rule 12(b)(6)

     because “it is well-settled that § 18.2-499 applies only to injuries ‘to business and property

     interests, not to personal or employment interests.’” Hanger v. Berkley Grp., Inc., 2015 WL

     3439255, *11 (W.D. Va. 2015) (internal brackets removed) (quoting Shirvinski v. U.S. Coast

     Guard, 673 F.3d 308, 321 (4th Cir. 2012)); Andrews v. Ring, 266 Va. 311, 319 (2003) (“We

     conclude that the origin of Code §§ 18.2-499 and -500 establishes that they apply to business and

     property interests, not to personal or employment interests.”). The harm alleged in Plaintiff’s

     complaint concerns personal and employment interests only. Plaintiff confirms as much where

     she alleges that Centra and East’s goal was to “deny Ms. Hartman the scholarship she needed to

     further her education and professional development.” Compl. ¶ 163. Even if this were true, which

     is not the case, there is no business or property interest at issue, only non-actionable personal

     interests. Therefore, Plaintiff’s claim for statutory business conspiracy must be dismissed.




     {2739228-1, 106642-00064-01}                     18
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 19 of 23 Pageid#: 130




              Additionally, Plaintiff’s statutory conspiracy claim should be dismissed because she fails

     to plausibly allege an actionable underlying tort, or unlawful act, as required to state a conspiracy

     claim. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-57 (2007). “[A]ctions for common law civil

     conspiracy and statutory business conspiracy lie only if a plaintiff sustains damages as a result of

     an act that is itself wrongful or tortious.” Dunlap v. Cottman Transmission Systems, LLC, 287 Va.

     207, 215, 754 S.E.2d 313, 317 (2014) (citing Beck v. Prupis, 529 U.S. 494, 501 (2000)). Plaintiff

     fails to allege any unlawful act underlying the alleged conspiracy, and therefore her allegations of

     statutory conspiracy in violation of Virginia Code § 18.2-499(B) must fail.

          6.     Plaintiff fails to Allege Statutory Business Conspiracy (Count 5) by Centra,
     Campbell and Gillespie in Violation of Virginia Code § 18.2-499(B)

              Plaintiff alleges in her fifth count that Gillespie, Campbell and Centra violated Virginia

     Code § 18.2-499(B) via harassment and intimidation, including the attempted enlisting of a

     uniformed Lynchburg police officer “to harass and intimidate Ms. Hartman and her family.”

     Compl. ¶¶167-70.

              As with Count 4, Count 5 must likewise be dismissed because she alleges nothing more

     than purported harm to personal interests that are not protected by Virginia Code § 18.2-499, which

     applies only to injuries ‘to business and property interests, not to personal or employment

     interests.’” Hanger, 2015 WL 3439255, *11 (internal brackets removed) (quoting Shirvinski, 673

     F.3d at 321); Andrews, 266 Va. at 319.

              Additionally, and as with Count 4, Plaintiff’s statutory conspiracy claim under Count 5

     likewise fails because she fails to plausibly allege an actionable underlying tort, or unlawful act,

     as required to state a conspiracy claim. Bell Atl. Corp., 550 U.S. at 556-57; Dunlap, 287 Va. at

     215; Beck, 529 U.S. at 501. Because Plaintiff again fails to allege any unlawful act underlying the

     alleged conspiracy, Count 5 must be dismissed.



     {2739228-1, 106642-00064-01}                     19
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 20 of 23 Pageid#: 131




              7.        Counts 4 and 5 are Barred by the Doctrine of Intracorporate Immunity.

              Gillespie, Campbell, and East were all Centra employees at the time the alleged

     conspiracies in Counts 4 and 5 took place. Compl. at ¶¶ 11-13. It is “a legal impossibility” for a

     corporation to conspire with employees acting within the scope of their employment. Selman v.

     American Sports Underwriters, Inc., 697 F. Supp. 225, 238 (W.D. Va. 1988). “A corporation

     cannot conspire with its employees or agents because ‘the officers of a single firm are not separate

     economic actors pursuing separate economic interests, so agreements among them do not suddenly

     bring together economic power that was previously pursuing divergent goals.’” Am. Chiropractic

     Ass’n v. Trigon Healthcare, Inc., 258 F. Supp. 2d 461, 464-65 (W.D. Va. 2003). It is black letter

     law in Virginia and in the Fourth Circuit that an entity cannot conspire with its own employees

     acting within the scope of their employment. Vollette v. Watson, 937 F. Supp. 2d 706, 727 (E.D.

     Va. 2013).

              Counts 4 and 5 each allege that Centra conspired with its own employees to harm Plaintiff.

     Virginia Courts have repeatedly held that such claims are barred by the doctrine of Intracorporate

     Immunity—Counts 4 and 5 should be dismissed.

            8.     Plaintiff Fails to State a Claim for Wrongful Termination by Centra in
     Violation of Public Policy (Count 6)

              Finally, Plaintiff’s claim for wrongful termination in violation of public policy must be

     dismissed pursuant to Rule 12(b)(6) because wrongful termination is a “very limited” exception to

     the at-will employment doctrine that applies in only three instances, none of which are plausibly

     alleged here.

              Plaintiff’s claim is based on Bowman, 229 Va. at 539-540, 331 S.E.2d 797, which

     recognized a state law claim for wrongful termination under certain, limited circumstances. “[A]

     claim under Bowman ‘must find root in a state statute[]’; it cannot have its genesis in an act of



     {2739228-1, 106642-00064-01}                    20
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 21 of 23 Pageid#: 132




     Congress.” Storey v. Patient First Corp., 207 F. Supp. 2d 431, 450-51 (E.D. Va. 2002) (quoting

     McCarthy v. Texas Instruments, Inc., 999 F. Supp. 823, 829 (E.D. Va. 1998)); see also Oakley v.

     The May Department Stores, Co., 17 F. Supp. 2d 533, 536 (E.D. Va. 1998) (explaining that “Title

     VII [of Civil Rights Act of 1964] cannot be used to support a Bowman claim, because the Bowman

     exception … is predicated on public policies derived from Virginia statutes, not federal laws.”)

     (citations omitted). Because Plaintiff premises her wrongful termination claim on EMTALA, a

     federal statute, and not a Virginia statute, this claim fails as a matter of law.

              Second, even if EMTALA could serve as the basis for a state law wrongful termination

     claim (and it cannot, as a matter of law). Plaintiff’s claim would fail for the same reasons her

     EMTALA whistleblower retaliation claim (Count 1) fails.

              Third, wrongful termination claims can only arise in three, limited instances: “(1) where

     ‘an employer violated a policy enabling the exercise of an employee’s [Virginia] statutorily created

     right[]’; (2) where ‘the public policy violated by the employer was explicitly expressed in the

     statute and the employee was clearly a member of that class of persons directly entitled to the

     protection enunciated by the public policy[]’; and (3) where ‘the discharge was based on the

     employee’s refusal to engage in a criminal act.’” Storey, 207 F. Supp. 2d at 451 (quoting Rowan,

     263 Va. 209). In this instance, Centra did not violate any policy enabling the exercise of any of

     Plaintiff’s statutorily created rights. Furthermore, if basing her claim for wrongful termination on

     the EMTALA statute (which is cannot support a claim for the reasons discussed above), Plaintiff

     nonetheless was not an individual seeking medical care and therefore was not a member of the

     class of persons intended to be protected by EMTALA. Finally, it is clear that Centra’s termination

     of Plaintiff’s employment was in no way connected to any refusal by Plaintiff to engage in a




     {2739228-1, 106642-00064-01}                      21
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 22 of 23 Pageid#: 133




     criminal act. Therefore, Plaintiff’s claim for wrongful termination cannot fall within any of the

     three situations wherein such claims are permitted.

              Plaintiff, therefore, fails to plausibly plead any claim for wrongful termination under Count

     6, and Count 6 must be dismissed.

                                                   CONCLUSION

              For the foregoing reasons, Centra, Campbell and East respectfully request that this Court

     dismiss Plaintiff’s Complaint with prejudice, pursuant to Federal Rule of Civil Procedure 12(b)(6)

     and award them such other relief as this Court may deem just and proper.


     Dated: July 14, 2020                           Respectfully submitted,

                                                        /s/ J. Walton Milam III
                                                    Joshua F. P. Long (VSB No. 30285)
                                                    Joshua R. Treece (VSB No. 79149)
                                                    J. Walton Milam, III (VSB No. 89406)
                                                    Woods Rogers PLC
                                                    P.O. Box 14125
                                                    10 South Jefferson Street, Suite 1400
                                                    Roanoke, Virginia 24038-4125
                                                    Telephone: (540) 983-7600
                                                    Facsimile: (540) 983-7711
                                                    jlong@woodsrogers.com
                                                    jtreece@woodsrogers.com
                                                    wmilam@woodsrogers.com

                                                            Defendants Centra Health, Inc., Stephanie
                                                            East, and Nathan Campbell




     {2739228-1, 106642-00064-01}                      22
Case 6:20-cv-00027-NKM-RSB Document 8 Filed 07/14/20 Page 23 of 23 Pageid#: 134




                                      CERTIFICATE OF SERVICE

            I hereby certify that on this 14th day of July, 2020, I electronically filed the foregoing
     with the Clerk of the Court using the CM/ECF system which will send notice to the following
     counsel of record:

              M. Paul Valois, Esq.
              JAMES RIVER LEGAL ASSOCIATES
              7601 Timberlake Road
              Lynchburg, VA 24502
              Phone: 434-845-4529
              Fax: 434-845-8536
              mvalois@vbclegal.com

              Counsel for Plaintiff Kimberly Hartman

              Eric P. Burns, Esq.
              WILSON ELSER MOSKOWITZ
              EDELMAN & DICKER, LLP
              8444 Westpark Drive, Suite 510
              McLean, Virginia 22102
              (703) 245-9300
              (703) 245-9301 (Fax)
              eric.burns@wilsonelser.com

              Counsel for Defendant Wesley Gillespie


                                                       /s/ J. Walton Milam III          .




     {2739228-1, 106642-00064-01}                     23
